Citation Nr: 0217271	
Decision Date: 11/08/02    Archive Date: 12/11/02

DOCKET NO.  00-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
multiple joints, to include as secondary to service-
connected polyarthritis of the knees, hands, and ankles.  

2.  Entitlement to an increased (compensable) rating for 
polyarthritis of the knees, hands, and ankles.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active service from October 1944 to June 
1946.  

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, dated February 2000 and March 2001.  

A previous decision by the Board of Veterans' Appeals 
(Board) dated in February 2002 regarding the issues as 
reflected on the title page of this decision has been 
vacated.  This is the subject of a separate decision.  

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in August 2002, a transcript 
of which has been associated with the claims file.


FINDINGS OF FACT

1.  The medical evidence does not establish that any current 
osteoarthritis, multiple joints was shown in service or 
disabling to a compensable degree during the first post 
service year, or is causally or etiologically related to an 
incident of the veteran's active service, or to a service-
connected disability.

2.  The veteran's polyarthritis of the knees, hands, and 
ankles is manifested by subjective complaints of pain in the 
knees, wrists and ankles; objective findings of a history of 
inflammatory arthritis, currently resolved with no 
residuals, and no evidence of old healed inflammatory 
process.


CONCLUSIONS OF LAW

1.  Osteoarthritis, multiple joints was not incurred in or 
aggravated by active military service, may not be presumed 
to have been incurred in service, and is not proximately due 
to, the result of, or aggravated by service-connected 
polyarthritis of the knees, hands, and ankles. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


2.  The criteria for a compensable rating for polyarthritis 
of the knees, hands, and ankles have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, Part 4, including § 4.71a, 
Diagnostic Code (DC) 5009 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's pertinent medical history shows no 
evidence pertaining to arthritis on the veteran's separation 
examination conducted in June 1946.  An affidavit by him 
dated in August 1946 describes complaints of stiffness in 
the joints and severe pain experienced in June, July, and 
August 1946.  

An affidavit by Dr. TEE (initials) MD, dated in August 1946 
attests to the Dr.'s examination of the veteran and his 
diagnosis of polyarthritis.  Affidavits by acquaintances 
also dated in August 1946 attest to the veteran's complaints 
of pain and swelling, and his inability to get around as 
usual.

Following service, a VA examination conducted in October 
1946 showed complaints of pain and stiffness in both knees, 
wrists and ankles.  Findings show a limitation of motion 
(LOM) in these joints.  Dorsal flexion was limited at the 
ankle, on active and passive motion.  X-rays indicated some 
arthritic changes of the ankles, knees and wrists.  The 
examiner diagnosed polyarthritis of knees, hands and ankles.

In December 1946 the RO granted service connection for 
polyarthritis of the knees, hands, and ankles.  A 50 percent 
rating was granted, effective from June 27, 1946, the day 
following separation from service.  

A VA medical examination conducted in November 1947 showed 
complaints of episodes of stiffness and malaise, especially 
in cold weather.  Examination showed diminished patellar 
reflexes, but other reflexes were normal; decreased 
sensation from the elbows down, bilaterally; normal 
sensation in the lower extremities; and no evidence of 
rheumatism in the knees, ankles or wrists.  X-rays of the 
knees, ankles and wrists were negative.  The examiner's 
diagnosis noted that no polyarthritis of the knees, ankles 
and hands was found.

A VA hospitalization report reflecting evaluation and 
laboratory studies from January to February 1948 shows 
complaints of intermittent stiffness and aching of several 
joints.  Examination showed good motion in all joints with 
no joint tenderness, muscle atrophy or deformity.  X-rays of 
the wrists were negative.  The examiner found no residual 
joint disease and no polyarthritis.

In April 1948 the RO reduced the veteran's rating to 
noncompensable, effective from June 1, 1948, following 
submission of a VA hospitalization report from early 1948 
showing no residual joint disease and no polyarthritis 
found.  The veteran disagreed with the April 1948 rating 
decision and initiated an appeal.  In October 1948 the Board 
found that the veteran was not entitled to an increased 
rating.  

A letter submitted by Dr. CMZ, MD, in December 1948 stated 
that he had examined the veteran for complaints of pain in 
his ankles, wrists and knees.  

Dr. CMZ also stated that there was no gross evidence of 
arthritis, with bony changes in the joints, LOM, swelling, 
inflammation or rheumatoid nodules.  Dr. CMZ interpreted X-
rays of the wrists and ankles as consistent with the 
diagnosis of early rheumatoid arthritis.

The RO, in February 1949, denied an increased rating for 
polyarthritis.  

In October 1999 the veteran submitted a Form 21, 4138, 
claiming an increase in the disability rating assigned his 
service-connected polyarthritis of the knees, hands, and 
ankles.  

Treatment records from January 1999 to November 1999, from 
Dr. PAS, MD, show complaints of pain in the right knee in 
January and February 1999.  Examination revealed positive 
McMurray and Apley's signs, catching and locking, as well as 
arthrosis of the medial joint space.  An arthroscopic 
examination was conducted in February 1999.  Postoperative 
diagnosis showed patellofemoral arthrosis, chondromalacia of 
the medial femoral condyle, a bucket handle tear of the 
medial meniscus and synovitis of the knee, and a 
degenerative tear of the lateral meniscus.  In March 1999 
the veteran reported no pain.  In June and August 1999 he 
reported achy pain and was given medication.  In November 
1999, Dr. PAS found arthritis in both knees, worse in the 
right, with good alignment.

A December 1999 VA hand, thumb and finger examination report 
shows complaint of pain and stiffness in the fingers, 
especially of the right hand, in the proximal 
metacarpophalangeal joint, and experienced especially in the 
morning. The veteran had noticed this problem particularly 
in the prior 3 or 4 years.  He also noted problems with his 
knees and hip.  Examination showed both hands to be grossly 
normal and symmetrical.  His thumb could approximate all the 
fingers and the tips could approximate the median transverse 
fold of the palm.  There was normal grasping ability and 
strength.  Writing, pushing and pulling were normal.  

The veteran noted a problem with twisting and gripping 
copper pipe, a task associated with his occupation.  
Diagnosis was of possible early osteoarthritis of the hands, 
involving the right middle finger and ring finger.

A December 1999 VA joints examination showed complaints of 
constant pain in the right knee, especially in cold or damp 
weather.  This reportedly affected the veteran's ability to 
do work as a plumber.  The veteran reported that the onset 
of pain in his knees had been approximately 8 years prior to 
the examination, and that a finding of arthritis had been 
made at that time.  He also reported having surgery on his 
left shoulder and both knees in 1996.

Examination of the veteran revealed range of motion (ROM) of 
the shoulders as normal; there was no LOM in the hip and 
there was no evidence of hip pain or tenderness.  The knees 
were symmetrical with no right knee tenderness or effusion.  
The veteran's knee pain was controlled with analgesics.  The 
right knee was somewhat lax with anteroposterior movements, 
though no pain was elicited.  There was lateral instability 
to a slight degree, but no crepitation.  Otherwise the knee 
was stable.  The left knee was grossly normal with no local 
tenderness or effusion.  The knee was slightly lax with 
anteroposterior movements.  Lateral instability was present 
but with no complaint of pain on movement.  There was no 
crepitation of the knee with flexion or extension.  The 
ankles were normal with no restricted ROM, no tenderness, 
and no deformities.  

ROM for the hips was normal at 0 to 125 degrees; both knees 
were normal at 0 to 140 degrees; ankle ROM was normal at 0 
to 20 degrees with dorsiflexion and 0 to 45 degrees with 
plantar flexion, bilaterally.  Wrist dorsiflexion was normal 
at 0 to 70 degrees, bilaterally; wrist palmar flexion was 
normal at 0 to 80 degrees, bilaterally; wrist radial 
deviation was normal at 0 to 20 degrees, bilaterally; and 
wrist ulnar deviation was normal at 0 to 45 degrees, 
bilaterally.  The diagnosis cited a history of polyarthritis 
of the knees, hands, and ankles, with no residual; a history 
of arthritis, possibly osteoarthritis of the knees and right 
hip.

The examiner stated that the veteran's history of pain in 
his knees could significantly limit his functional 
abilities, especially so before the arthroscopic surgeries.  
At the time of the examination, the veteran did not have 
much pain and did not have much LOM due to pain on use.  The 
pain was mostly in the knees and mostly in the right knee.  
He did not have significant pain in his hands, hips, or 
ankles.  The examiner stated that the transient migratory 
arthritis sustained during service was a separate event from 
the later development of osteoarthritis or degenerative 
arthritis.

The report of an October 2000 VA examination shows 
complaints of past experience of pain in the hips, knees, 
ankles, and tailbone, but no pain during the examination.  
Findings include observed difficulty standing from the 
sitting position; the veteran walked with a slightly stooped 
gait, bending from the hips.  He reported no problems with 
daily activities such as buttoning, and no problems with 
gross motor activities such as wood chopping.

Examination showed no swelling of the proximal 
interphalangeal joints, metacarpal joints, or distal 
interphalangeal joints.  ROM was noted as functional for all 
joints of the hands.  There was no pain on palpation or 
manipulation; the veteran had good gross-motor as well as 
fine-motor activity; sensation was intact; the interosseous 
had good tone and strength; he was able to close the palm 
with his right thumb; tip to tip testing showed that he was 
able to touch the thumbs and the tips of all fingers; the 
examiner did not see any problem with the hand at all.  Pain 
and stiffness were noted on passive motion of the knee.  The 
veteran was able to squat.  

X-rays showed tri-compartment osteoarthritis; mild 
quadriceps atrophy, secondary to long- standing 
osteoarthritis; and no acute sign of internal knee disorder.  
McMurray and Lachman tests were negative; the knees were 
stable with no drawer sign; and the ankle had full ROM with 
good strength.  There was no pain in the ankle against 
resistance, flexion and palpation.  The examiner did not 
think the current condition was the same as his service-
connected disability, since the veteran did not report joint 
pain in service, and even after 1 year, X-rays were 
negative.

A June 2000 consultation report from Dr. RLB, MD, shows that 
the veteran had fallen from a ladder and injured his right 
knee, left elbow and right wrist.  X-rays were negative for 
the left elbow and right wrist, but mild degenerative 
changes were noted for both.  He had good ROM in the elbow, 
but had some swelling; perivillous sensations were intact.  
He had some tenderness of the right wrist, but not 
elsewhere.  There was significant swelling in the right 
knee; perivillous sensations were grossly intact.  

X-rays showed that the right knee had a stellate type of 
patellar fracture.  He was placed in a cast.  By an August 
2000 visit, he reported no pain in the knee and no 
discomfort.  X-rays showed good healing and good alignment.  
In October 2000 X-rays of the right knee showed some 
irregularity of the medial femoral condyle, with good 
alignment of the patella fracture.  Some pain was noted in 
the left knee with ambulation.  He had crepitus on 
flexion/extension medially in the left knee.

A February 2001 VA examination showed complaints of pain in 
the right knee, rated at 6 out of 10; pain in the Achilles, 
rated at 7 out of 10; pain in the right wrist, rated at 5 
out of 10; and pain in the left wrist, rated at 7 out of 10.  
The pain was being effectively controlled with analgesics.

On examination the veteran was noted to rise slowly from a 
seated position.  He had a hunched posture with flexion at 
the hips; his gait was stiff-legged with very little ankle 
movement.  His wrists had no swelling, erythema, warmth or 
tenderness; he had good wrist range of motion for his age; 
and he was able to form an 80 percent fist bilaterally.  
There was an old laceration affecting the left fourth and 
fifth proximal interphalangeal joints in the volar surface, 
with some LOM.  He had early Heberden and Bouchard nodes, 
particularly at the second and fifth digits, and there was 
some rotation of the fingers with the index finger and the 
fifth finger turning inwards towards the long finger.  The 
knees both showed thickening of the pre-patella bursa; the 
cruciate and collateral ligaments were intact bilaterally; 
there was no joint effusion and no warmth; alignment was 
excellent; there was no Baker's cyst, no tenderness to light 
or firm palpation and no crepitus of the patellar tendons.  

He had 1 to 2+ pedal edema; there was minimal ankle joint 
tenderness at the Achilles insertion on the heel; there was 
no swelling, redness or palpable effusion at this area; and 
there was no warmth.

A standing knee X-ray showed bilateral patella femoral 
arthritis of a mild nature with some bone spurs; there was 
mild loss of medial joint space, more so on the right knee 
than the left; there was sharpening of the tibial spine, 
more so on the left; there was early osteophyte formation on 
the right knee medially; the ankles showed large Achilles 
spurs bilaterally and some mild degenerative joint disease; 
and there were calcified arteries about the right ankle.  
The hands showed distal interphalangeal and proximal 
interphalangeal widening with some fragmentation at several 
distal interphalangeal joints, suggestive of inflammatory 
arthritis; there was an old fracture at the tip of the left 
ulnar styloid with nonunion; there was some mild radial 
carpal degenerative arthritis without obvious involvement of 
the carpal bones.

The diagnosis was osteoarthritis involving multiple areas; 
long-standing Achilles tendonitis with bone spurs.  The 
examiner stated that the veteran's history and the evidence 
in his claims file were consistent with inflammatory 
arthritis, most likely related to parvovirus or gonorrhea, 
but possibly another acute arthritic syndrome, and there was 
no evidence of continuation of the inflammatory arthritis 
after 1948, nor was there evidence of residuals from that 
acute syndrome.  

In support of this, he noted that the veteran had no 
symptoms of chronic arthritis before 1996.  He stated that, 
while a resolved inflammatory can cause osteoarthritis, this 
is unlikely to be the case here, in view of the long 
asymptomatic period and prior normal X-rays.  He stated that 
post inflammatory osteoarthritis builds on a base of old 
destructive joint disease, and there is no evidence of an 
old healed inflammatory process on the current X-rays.  The 
veteran's current arthritis was stated to be traumatic in 
nature with a mild hereditary component involving his hand 
arthritis.

A May 2001 treatment report from Dr. PAS shows complaints of 
some pain in the veteran's left knee.  On examination he was 
noted to have pain on flexion and extension and limited ROM.  
The examiner mentioned the migratory polyarthritis that the 
veteran had while in service and stated that the current 
problems with his knee relate back to that date, and are a 
progression of the in-service injury.  In an August 9, 2002, 
statement, Dr. PAS opined that the veteran's arthritis "in 
regard to his knee is directly related to his previous 
injury with the service in 1946."  The Dr. noted that the 
veteran had continued to have ongoing problems with the knee 
and had been treated in his private clinic due to this 
condition.  

At a personal hearing in August 2002, the veteran provided 
testimony in support of his claims.  Additionally, his 
service representative pointed out that there were several 
pieces of medical evidence from Dr. PAS in support of the 
veteran's claim that his polyarthritis was of service 
origin.  Hearing [Hrg.] Transcript [Tr.] at 2.  The veteran 
related that he had to quit farming due to his arthritis.  
Tr. at 3.  The veteran's representative pointed out that Dr. 
PAS was familiar with the veteran's medical history and 
argued that his opinion should be held in high regard.  He 
also pointed out that the record contained a note in 1948 
reflecting that X-rays of the ankles and wrists were 
consistent with a diagnosis of early rheumatoid arthritis.  
Tr. at 4.  The veteran recalled the severity of his 
condition in 1946 indicating that he was flat on his back 
for five weeks.  When he got out of military service, he was 
in and out of bed for weeks at a time due to his arthritic 
symptoms.  Tr. at 5.  


Criteria 

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002);  38 C.F.R. § 3.303 (2002)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In the case of DJD (arthritis), service incurrence may be 
presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2002).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


Compensable Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records (SMRs).  38 C.F.R. §§ 4.2, 
4.41 (2002).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  

The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective 
innervation or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca, supra.  
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2002).

The veteran is presently assigned a noncompensable rating 
for polyarthritis of the knees, hands and ankles, pursuant 
to 38 C.F.R. § 4.71a, DC 5009 (arthritis, other types), 
which rates by reference to DC 5002 (rheumatoid arthritis), 
under which a 20 percent rating is assigned for 
manifestations consisting of one or two exacerbations per 
year in a well-established diagnosis.  Also, under this DC, 
a noncompensable rating is assigned for a level of 
symptomatology, which does not warrant the lowest, 20 
percent, rating.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).
On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is of the opinion that the new duty to assist law has 
expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  Specifically, it is noted that treatment records 
reflecting arthroscopic procedures performed in 1996 were 
referenced by the veteran during the December 1999 VA joints 
examination.  He indicated that these records could 
potentially establish the initial diagnosis of 
osteoarthritis in 1996, or possibly 1991, 8 years prior to 
the December 1999 VA examination.  The RO made attempts to 
locate and obtain these records, as evidenced by a letter to 
the veteran dated September 2000 and a letter to Northern 
Orthopedics dated November 2000, but these attempts were 
unsuccessful.  The Board has presumed the earlier diagnosis 
for purposes of its analysis and finds that the absence of 
these records does not prejudice the veteran.

All relevant and available outpatient treatment records and 
the veteran's SMRs were obtained, and the veteran was 
provided several VA medical examinations, the most recent in 
February 2001.  The RO provided the veteran with copies of 
the rating decisions, the statements of the case (SOCs) and 
a supplemental statement of the case (SSOC) concerning the 
determination of service connection for claimed 
osteoarthritis, multiple joints, and evaluation of service-
connected polyarthritis, knees, hands and ankles and the 
associated rating criteria.  
These documents noted that all of the veteran's records were 
considered, including VA treatment reports and VA 
examinations.  The Board is unaware of any additional 
outstanding records pertaining to this issue.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied, and no useful purpose would be served by 
remanding this case to the RO for additional development.  
That is, he was provided with notice of the regulations 
pertaining to the disabilities at issue, a rationale of the 
denials, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, 
the veteran has been afforded the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Although the Board, in a separate decision, vacated its 
February 2002 decision, the Board nonetheless notified the 
veteran of the provisions of the new VCAA, the duties to 
notify and to assist which have essentially been complied 
with by the RO.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law per se 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.


Service Connection

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for osteoarthritis, multiple joints.

The Board acknowledges the sufficiency of the evidence 
showing that the veteran suffered an episode of 
polyarthritis within a year after service, which affected 
his knees, hands, and ankles.  Indeed, the veteran was 
granted service connection for this episode upon rating 
decision in December 1946.  In addition, the Board finds 
sufficient evidence to show that the veteran currently 
suffers from osteoarthritis of multiple joints.  This is 
supported by the February 2001 VA examination, which found 
osteoarthritis of multiple joints.  

Despite these findings, there does not appear to be 
sufficient medical evidence to establish a nexus, or 
relationship between the veteran's immediate post-service 
incurrence of polyarthritis of the knees, hands, and ankles 
and his currently diagnosed osteoarthritis to establish 
service connection on a direct basis, nor is there 
sufficient evidence that osteoarthritis is proximately due 
to, the result of, or aggravated by the veteran's service 
connected polyarthritis of knees, hands and ankles, to 
establish service connection on a secondary basis.

In regard to direct service connection, the Board finds no 
diagnosis or notation of osteoarthritis in service, or 
within the presumptive period following service.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.  The Board notes that the October 
1946 VA examination cited X-rays showing "some arthritic 
changes" related to the ankles, knees and wrists.  

The examiner was not specific as to the nature of the 
arthritic changes found; however, he went on to diagnose 
polyarthritis of the knees, hands, and ankles, and did not 
diagnose or make any findings pertaining to osteoarthritis.  
The Board also notes that subsequent X-ray results given in 
November 1947 and February 1948 were negative for any 
arthritic disease.  In December 1948, a private examiner 
interpreted X-rays of the wrists and ankles as consistent 
with the diagnosis of early rheumatoid arthritis, but no 
definitive diagnosis was made at that time, and there was no 
additional medical evidence pertinent to the claim until 
approximately 50 years later.  Thus, the record reveals no 
evidence of diagnosis of chronic osteoarthritis, or even a 
notation of osteoarthritis not shown to be chronic, within 
the presumptive one year period following service. 38 C.F.R. 
§ 3.303(b).

Still, despite the absence of an in-service diagnosis or 
notation of osteoarthritis, service connection can be 
established if all the evidence, including that pertinent to 
service establishes that osteoarthritis was incurred in 
service.  38 C.F.R. § 3.303(d). The first substantive 
evidence of osteoarthritis does not appear in the record 
until November 1999, although there is reference to a 
medical procedure in 1996, the records of which are 
unavailable, which indicates that osteoarthritis was present 
at that time, and up to 8 years prior.  This leaves an 
approximate 45-year span following service, before the first 
indication that osteoarthritis is present, and almost 50 
years before it is diagnosed.  The Board finds that this 
span of time is inconsistent with a finding that the 
veteran's osteoarthritis is related to an incident of 
service, presumably related to service, or to his service-
connected polyarthritis of knees, hands, and ankles.

The primary argument in favor of the veteran's claim comes 
from the May 2001 and August 2001 statements of Dr. PAS, 
indicating his belief that the veteran's current problems 
relate back to his in-service episode of polyarthritis.  The 
Board notes that this statement runs counter to other 
medical opinions of record.  The VA examiner in December 
1999 stated that the veteran's in-service episode of 
polyarthritis was a separate event from the later 
development of osteoarthritis.  

In the February 2001 VA examination, the examiner stated 
that the veteran's in-service episode was consistent with 
inflammatory arthritis, or an acute arthritic syndrome, 
possibly related to an infection.  He stated that, while 
resolved inflammatory arthritis can cause osteoarthritis, it 
is unlikely in this case in view of the long asymptomatic 
period and prior normal X-rays.  He stated that post-
inflammatory osteoarthritis builds on a base of old 
destructive joint disease and there is no evidence of an old 
healed inflammatory process.

The Board finds that each of the diagnoses reached in the 
examinations discussed above were based on knowledge of the 
veteran's current condition, including recent X-ray 
findings; however, the Board is more persuaded by the 
conclusions in the February 2001 VA medical opinion, in that 
the examiner appears to have more completely and thoroughly 
addressed the issue of a causal relationship between the in-
service polyarthritis of knees, hands and ankles and the 
current osteoarthritis, multiple joints.  The February 2001 
VA examination was conducted by an appropriate specialist; 
the examiner had access to the veteran's claims file, and 
indicated that he had reviewed it.

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In the present case, the Board 
finds that for the reasons discussed above, more weight 
should be given to the February 2001 VA medical opinion, 
which finds no causal relationship between the veteran's 
osteoarthritis, and his in-service polyarthritis of knees, 
hands and ankles, or any other incident of the veteran's 
active service.

The CAVC has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).


In the alternative to direct service connection, the veteran 
maintains that his currently diagnosed osteoarthritis is 
proximately due to, or the result of his service-connected 
polyarthritis of the knees, hands and ankles.  Polyarthritis 
of the knees, hands, and ankles is shown to have resolved by 
the time of his November 1947 VA examination.  It was noted 
at that time that there was no evidence of polyarthritis in 
the knees, ankles, and wrists.  This was confirmed by 
findings in a February 1948 VA hospitalization report.  

Subsequent to February 1948, the record shows possible 
rheumatoid arthritis in December 1948, but no definitive 
diagnosis was made at that time.  Moreover, this was more 
than one year after service separation, and there is no 
additional medical evidence pertaining to the veteran's 
complaints for many years.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

The record indicates that the veteran sought treatment in 
1996 for the effects of possible osteoarthritis, and the 
record shows a definite diagnosis of osteoarthritis in 
November 1999.  

However, the Board notes again the statement of the examiner 
in the February 2001 VA examination regarding the 
unlikelihood that the veteran's osteoarthritis was caused by 
his service-connected polyarthritis of knees, hands, and 
ankles.  The examiner did not find that the polyarthritis 
aggravated osteoarthritis.  No relationship was found to 
exists.  

For the reasons stated above, the Board finds the February 
2001 examiner's opinion persuasive, and finds that the 
veteran's osteoarthritis is not proximately due to, or the 
result of his service-connected disability, and was not 
aggravated thereby.  Allen, Owens, supra.

The Board has considered the assertions that the veteran has 
a disability of service origin.  While he is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on maters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for osteoarthritis of multiple joints.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, 
and the appeal as to this issue is denied. 38 U.S.C.A. § 
5107(b);  Gilbert, supra.  


Compensable Rating

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above.  However, the Board 
finds that the veteran's disability most closely 
approximates the criteria for the currently assigned 
noncompensable rating and that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating at this time.

The evidence shows that the veteran's symptomatology 
consists of subjective complaints of pain in the knee, 
ankles and wrists; objective findings of a history of 
inflammatory arthritis, currently resolved with no 
residuals; and no evidence of old healed inflammatory 
process.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 20 percent 
rating under 38 C.F.R. § 4.71a, DC 5009 (arthritis, other 
types).  The evidence shows that the veteran's service 
connected polyarthritis of the knees, hands, and ankles has 
completely resolved and has left no residuals.  

The examiners during the December 1999, October 2000, and 
February 2001 VA examinations attributed the veteran's 
current symptoms to nonservice-connected osteoarthritis.  
The Board notes the evidence presented by Dr. PAS to the 
effect that the current problems with the veteran's knee 
relate back to service, and are a progression of the in- 
service polyarthritis of knees, hands, and ankles; however, 
the Board finds, for the reasons discussed in the service 
connection portion of this opinion, that the corresponding 
arguments presented in the February 2001 VA examination are 
more persuasive.  See Owens, supra.  

In sum, that opinion states that there is no evidence of a 
continuation of the veteran's inflammatory arthritis after 
1948, nor is there any evidence of residuals from that acute 
syndrome; and that it is unlikely that the veteran's 
resolved inflammatory arthritis caused his current 
osteoarthritis.  Thus, the Board finds that the veteran's 
current osteoarthritis is a separate disability from the 
service-connected polyarthritis of the knees, hands, and 
ankles.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related DCs; 
however, because the evidence shows the veteran's service-
connected polyarthritis of the knees, wrists, and ankles to 
have resolved, and shows no current symptoms attributable to 
this disability, the Board finds that no DC would afford the 
veteran a compensable rating.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's 
polyarthritis of knees, hands, and ankles, his complaints 
and the current clinical manifestations of the service-
connected disability and its effects on the veteran's 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 
(2002).  All other pertinent aspects of 38 C.F.R. Parts 3 
and 4 have also been considered.  

Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, the 
evidence does not support a higher rating, but rather, more 
nearly approximates the criteria for the currently assigned 
noncompensable rating.  See 38 C.F.R. § 4.1 (2002). The 
Board finds that, as the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
See 38 U.S.C.A. § 5107(b); , Gilbert, supra.


Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disability at issue for 
which a compensable evaluation is sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature 
as to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disability at issue for which a 
compensable evaluation is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
polyarthritis, a disorder shown to be in remission or to 
have resolved on the basis of competent medical authority of 
record.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to service connection for osteoarthritis, 
multiple joints, is denied.

Entitlement to an increased (compensable) rating for 
polyarthritis of the knees, hands and ankles, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

